UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1363



AMERICAN MONUMENT FOUNDATION, L.L.C.,

                                              Plaintiff - Appellee,

          versus


BRETT LIVINGSTONE STRONG,

                                              Defendant - Appellant,
          and


COMMERCIAL MOVING & RIGGING, INCORPORATED;
WILLIAMS   EQUIPMENT  CORPORATION; WILLIAMS
INDUSTRIES, INCORPORATED,

                                                        Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-02-897-A)


Submitted:   December 17, 2003             Decided:   June 16, 2004


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rachel L. Semanchik, Thomas O. Mason, WILLIAMS MULLEN, McLean,
Virginia, for Appellant.    N. Thomas Connally, HOGAN & HARTSON
L.L.P., McLean, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Brett   Livingstone   Strong   appeals   from   the   district

court’s order granting Plaintiff’s motion for summary judgment and

the   magistrate   judge’s   order   granting   Plaintiff’s   motion   for

sanctions.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Am. Monument Found., LLC v. Strong, No. CA-02-897-A

(E.D. Va. filed Feb. 12, 2003; entered Feb. 19, 2003).        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                 - 3 -